Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 25 April 2022 for application number 17/660,430. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-31 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/25/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,315,348 (hereinafter as ‘348)  in view of claims 1-25 of U.S. Patent No. 10,650,255 (hereinafter as ‘255). 
Regarding claim 1, ‘348 discloses a vehicular vision system, the vehicular vision system comprising: a camera disposed at an in-cabin side of a windshield of a vehicle equipped with the vehicular vision system, the camera viewing forward of the equipped vehicle through the windshield; wherein the camera comprises an imager having at least one million photosensing elements arranged in rows and columns; wherein the camera is operable to capture frames of image data; an electronic control unit (ECU) having an image processor operable to process multiple frames of image data captured by the camera; wherein the vehicular vision system, responsive at least in part to image processing of multiple frames of captured image data, detects an object present exterior of the equipped vehicle that is moving relative to the equipped vehicle; wherein the ECU receives vehicle motion data indicative of motion of the equipped vehicle when the equipped vehicle is moving; and wherein the vehicular vision system, when the equipped vehicle is moving, and based at least in part on the received vehicle motion data and image processing of multiple frames of image data captured by the camera when the equipped vehicle is moving, (i) estimates object trajectory of the detected object based at least in part on corresponding object points present in multiple frames of image data captured by the camera and (ii) determines motion of the detected object relative to the moving equipped vehicle based on the estimated object trajectory (claim 1).

‘348 does not explicitly disclose object features.
In the same field of endeavor, ‘255 discloses (i) estimates object trajectory of the detected object based at least in part on corresponding object feature points (i.e. object features) present in multiple frames of image data captured by the camera and (ii) determines motion of the detected object relative to the moving equipped vehicle based on the estimated object trajectory (claim 1).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify ‘348 to include the teachings of ‘255 in order to detect object present in multiple frames.
Regarding claim 2, see teachings of claim 1, ‘348 further discloses wherein the received vehicle motion data includes at least data indicative of speed of the equipped vehicle (claim 3).
Regarding claim 3, see teachings of claim 1, ‘348 further discloses wherein the received vehicle motion data includes at least data indicative of trajectory of the equipped vehicle (claim 4).
Regarding claim 4, see teachings of claim 1, ‘348 further discloses wherein the ECU receives the vehicle motion data via a communication bus of the equipped vehicle (claim 5).
Regarding claim 5, see teachings of claims 1 and 4, ‘348 further discloses wherein the communication bus comprises a CAN bus of the equipped vehicle (claim 6).
Regarding claim 6, see teachings of claim 1, ‘348 further discloses wherein the camera is part of a pedestrian detection system of the equipped vehicle, and wherein the detected object is a pedestrian (claim 7).
Regarding claim 7, see teachings of claim 1, ‘348 further discloses wherein the camera is part of a collision avoidance system of the equipped vehicle, and wherein the detected object is another vehicle (claim 8).
Regarding claim 8, see teachings of claim 1, ‘348 further discloses wherein the vehicular vision system determines motion of the detected object relative to the moving equipped vehicle based at least in part on image processing of at least two consecutive frames of captured image data (claim 9).
Regarding claim 9, see teachings of claim 1, ‘348 further discloses wherein the vehicular vision system determines motion of the detected object relative to the moving equipped vehicle based at least in part on image processing of at least four frames of captured image data (claim 10).
Regarding claim 10, see teachings of claim 1, ‘348 further discloses wherein the detected object comprises a rigid object, and wherein the vehicular vision system determines motion of the detected rigid object relative to the moving equipped vehicle utilizing at least two constraints on the object trajectory (claim 11).
Regarding claim 11, see teachings of claims 1 and 10, ‘348 further discloses wherein the at least two constraints on the object trajectory comprise (i) trajectory of the object at a constant speed and (ii) trajectory of the object at an arbitrary speed (claim 12).
Regarding claim 12, see teachings of claim 1, ‘348 further discloses wherein the vehicular vision system performs a feature correspondence analysis between two frames of captured image data to estimate object trajectory of the detected object (claim 13).
Regarding claim 13, see teachings of claim 1, ‘348 and ‘255 further discloses wherein the vehicular vision system determines the corresponding object features via image processing of multiple frames of captured image data (‘348, claims 1, 13; ‘255, claim 1).
Regarding claim 14, see teachings of claims 1 and 13, ‘348 and ‘255 further discloses wherein the vehicular vision system determines structure of the detected object based on the determined corresponding object features and the estimated object trajectory, and wherein the vehicular vision system determines motion of the detected object relative to the moving equipped vehicle based in part on the determined structure of the detected object (‘348, claims 1, 2; ‘255, claim 21).
Regarding claim 15, see teachings of claim 1, ‘348 further discloses wherein the vehicular vision system, based at least in part on (i) the received vehicle motion data when the equipped vehicle is moving and (ii) image processing of multiple frames of image data captured by the camera when the equipped vehicle is moving, determines distance to the detected object (claim 14).
Regarding claim 16, see teachings of claims 1 and 15, ‘348 further discloses wherein the vehicular vision system determines distance to the detected object utilizing triangulation-based structure from motion (SfM) (claim 15).
Regarding claim 17, see teachings of claims 1 and 15, ‘348 further discloses wherein the vehicular vision system determines distance to the detected object utilizing structure and motion estimation of a moving object using a moving camera (SaMfM) (claim 16).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claims 1-3, 10, 11.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claims 1-3 and 7.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claims 12 and 13.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486